275 Md. 290 (1975)
338 A.2d 898
WRIGHT
v.
NUGENT, PERS. REP. OF THE ESTATE OF ALDACE FREEMAN WALKER ET AL.
[No. 232, September Term, 1974.]
Court of Appeals of Maryland.
Decided June 25, 1975.
The cause was argued before MURPHY, C.J., and SINGLEY, SMITH, DIGGES, LEVINE, ELDRIDGE and O'DONNELL, JJ.
William H. Price, II, and W.N. Harrell Smith for appellant.
John W. Sause, Jr., with whom were Walter W. Claggett on the brief for George Ainslie Nugent; Sidney S. Campen on the brief for Elizabeth Irwin Hazard and W. Ben Wilson on the brief as Guardian ad litem for Andrew Wright, for appellees.
PER CURIAM:
The appellant petitioned this Court to issue a writ of certiorari to review the decision of the Court of Special *291 Appeals in Wright v. Nugent, 23 Md. App. 337, 328 A.2d 362 (1974), on the issues of whether the Orphans' Court for Talbot County had jurisdiction to probate the will of a nondomiciliary who owned real property in Talbot County and whether the Orphans' Court for Talbot County should defer probate of the will in view of the pendency of probate proceedings in the United States District Court for the District of Columbia. Having granted a writ of certiorari and in accordance with Maryland Rule 811 b 3 having determined that no error of law appears in the decision, this Court adopts the opinion of Chief Judge Orth in Wright v. Nugent, supra, and affirms the judgment of the Court of Special Appeals.
Judgment affirmed with costs; mandate to issue forthwith.